 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalLongshoremen'sandWarehousemen'sUnion,Local 13;and International Longshore-men's and Warehousemen'sUnion,Local 63andSea-Land Service,Inc. (PacificDivision)and General Truck Drivers, Chauffeurs & Help-ers Union,Local No.692, International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,' Partyin Interest.Case 21-CD-514July 29, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSBABSON ANDCRACRAFTOn August 17, 1983, Administrative Law JudgeGerald A. Wacknov issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the Charging Party filed a brief in replyto the Respondents' exceptions and in support ofthe judge's decision. The Respondents then filed amotion to strike certain portions of the ChargingParty's brief or, in the alternative, to file a supple-mental brief.2 The Charging Party filed a reply tothe Respondent's motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusions, as modified below, and to adopt therecommended Order as modified, and set forth infull below.''On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO. Accordingly, the caption has been amended toreflect that change.2We deny the Respondents' motion because, with one exception, wehave not relied on those portions of the Charging Party's brief that theRespondentsseek to strike.We note that the Respondents objected, interalia, to the Charging Party's reliance onLongshoremen ILWU Local 32(Weyerhaeuser),271 NLRB 759 (1984), in support of its argument that theRespondents have a "coast-wide policy" of misconduct. At the time oftheCharging Party's brief and the Respondents' motion,Weyerhaeuserwas still pendingbefore the Board. Of course, we may now rely onWeyerhaeuserbecause it has issued, but we find it unnecessary to considerthe Charging Party's argument that the Respondents have a coast-widepolicy of misconduct.' In sec.III,B, par.3 of his decision, the judge erroneously referred toJanuary 10, 1982, rather than to 1983. We correct this inadvertent error.We shall modify the judge's recommended Order to accord with ourfindings below, and we shall also order that Sea-Land, Container Steve-doring Company, Inc., and Pacific Maritime Association be reimbursedfor the time-in-lieu payments that they made to the Respondents. Cf.UnitedMarine Division Local 333 (MOTC Acquisitions),226 NLRB 1214(1976).The judge ordered the Respondents to cease and desist from failingand refusingto comply with the Board's previous Decision and Determi-nation of Dispute, 258 NLRB 412 (1981). Noncompliance with a determi-nation of theBoard underSec. 10(k) is notitself a violation of Sec.8(b)(4)(D); it serves, instead, to trigger the issuance of a complaint.Long-shoremen ILWU Local 6 (Golden Grain),289 NLRB I fn. 3 (1988). Weshallmodify the recommended Order and notice accordingly.The facts are set forth fully in the judge's deci-sion.The judge found, and we agree, that Re-spondent Local 13 violated Section 8(b)(4)(ii)(D)when its agent, Lomelli, threatened a work stop-page if employees represented by the Teamsterswere permitted to perform the disputed work. Con-trary to the judge, however, we do not find thatLomelli's threat can be attributed to RespondentLocal 63. Evidence is lacking that RespondentLocal 63 authorized Lomelli to act on its behalf, orthat it ratified the threat either expressly or by itsconduct. These circumstances distinguish this casefrom cases in which the Board has concluded thatan agency relationship existed between sister locals.See,e.g.,PlumbersLocal 119 (Kamtech), 264NLRB 688, 690-691 (1982).However, we agree with the judge's conclusionthat the Respondents violated Section 8(b)(4)(ii)(D)by filing time-in-lieu grievances. In doing so, werely on the fact that the grievances sought pay-ments for work that was explicitly included in theBoard's prior 10(k) award to Teamsters-representedemployees or, as the judge found, "clear[ly]" inci-dent to that work.5 The Respondents therefore un-lawfully sought to undermine the Board's award.Longshoremen IL WU Local 32 (Weyerhaeuser), 271NLRB 759 (1984), enfd. sub nom.LongshoremenIL WU Local 32 (Weyerhaeuser) v. Pacific MaritimeAssn.,773 F.2d 1012 (9th Cir. 1985), cert. denied476 U.S. 1158 (1986).6For the reasons set forth in theWeyerhaeuserde-cisions, supra,we reject the Respondents' conten-tion that the Board is precluded from enjoining thegrievances byBill Johnson's Restaurants v.NLRB,461 U.S. 731 (1983). InBill Johnson's,the SupremeCourt held that "the Board may not halt prosecu-tion of a state-court lawsuit, regardless of the plain-tiff'smotive, unless the suit lacks a reasonable basisin fact and law." 461 U.S. at 748.InWeyerhaeuser,the Board applied theBill John-son'srationale to consider the Board's authority toenjoin a Section 301 lawsuit. The Board inWeyer-haeuserfound thatBill Johnson'sdid not compelstaying Board. proceedings while the Section 3015ContrastBroadcastEmployees NABET (Metromedia),255 NLRB 372(1981), petition for review dismissed as moot 676F.2d 711 (9thCir.1982), in which the 10(k) award's interpretation was open to reasonabledoubt.The Board thus found lawful the union's Sec. 301 suit to arbitratethe employer's failure to assign work arguably not covered by the award.6With respecttoLocal 63,we do not base our findings on the factthat its grievances sought payments for employees performing clerks'work.That workwas not within the 10(k) award.Clerks' work arises,however, only when the disputed work is assigned to Local 13, contraryto the 10(k) award.Thus,Local 63's grievances undermine the award inthe same manner as Local 13's.In finding Respondent Local 63 violated the Act, we find it unneces-sary to rely onDetroit Building Trades Council(Chatham Supermarkets),259 NLRB 970 (1982), cited by the judge.290 NLRB No. 76 LONGSHOREMANILWU LOCAL 13 (SEA-LAND)suitwas pending in a case in which the GeneralCounsel alleged the respondent union unlawfullyfiledwork-assignment grievances and the lawsuitdespite a contrary 10(k) award.The Board relied inpart onCarey v.Westinghouse Electric Corp.,375U.S. 261,272 (1964),inwhich the Court held thatBoard's rulings under Section 10(k) "take prece-dence"over contrary arbitration awards,and thatan employer who acts in accordance with a Boardruling will not be liable for damages under Section301.Thus,the Board foundCareydeprived theSection 301 suit of a reasonable basis in fact andlaw.Like the respondents inWeyerhaeuser,the Re-spondents here filed grievances contrary to a 10(k)award.The grievances thus lacked a reasonablebasis in fact and law,andBill Johnson'sthereforedoes not,preclude the Board from enjoining theRespondent's grievances.Accordingly,we conclude that by filing griev-ances with an unlawful motive and without a rea-sonable basis in fact or law, the Respondents vio-lated Section 8(b)(4)(ii)(D) of the Act.ORDERThe NationalLaborRelations Board orders thatA.Respondent InternationalLongshoremen'sandWarehousemen'sUnion,Local13,LongBeach,California,itsofficers,agents, and repre-sentatives, shall1.Cease and desist from(a) Filing time-in-lieu claims for work performedby members of GeneralTruck Drivers,Chauffeursand Helpers Union,Local No.692, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO (Local692),with an object of forcing or requiring Sea-Land Service,Inc. (PacificDivision) (Sea-Land)and/orContainerStevedoringCompany, Inc.(Container),to assign,contrary to the Board's De-cision and Determination of Dispute reported at258 NLRB 412,the work described below to em-ployees represented by International Longshore-men's and Warehousemen'sUnion,Local13 (Local13), rather than to employees represented by Local692. Thework consists of:The transportation and grounding of contain-ers outside the container yard,and the workincident thereto,the return of such containersto the container yard, and the work incidentthereto, the temporary staging of containersoutside the container yard,and the work inci-dent thereto,and the return of such containersto the container yard,and the work incidentthereto,at the Long Beach,California,facility617of Sea-Land Service, Inc. (Pacific Division),and at the nearby Pelican Pond area.(b)Threatening to engage in a work stoppagewith an object of forcing or requiring Sea-Landand/or Container to assign the work describedabove to employees representedby Local 13,rather than to employees representedby Local 692.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Withdraw and cease filing time-in-lieu claimsthat have an object of forcing or requiring Sea-Landand/or Container to assign,contrary to theBoard'sDecision and Determination of Dispute re-ported at 258 NLRB 412, thework describedabove to employees representedby Local 13,rather than to employees representedby Local 692.(b) Reimburse Sea-Land,Container,and the Pa-cificMaritime Association for any time-in-lieu pay-ments made to it pursuant to claimsfiledon Janu-ary 10,11, and 18, and on March 29, 1983.7(c) Post at its office and meeting halls copies ofthe attached notice marked"Appendix A."8 Copiesof the notice,on forms providedby theRegionalDirectorfor Region 21, after being signed by theRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered byany other material.(d) Sign and mail sufficient copies of the noticeto the Regional Director for postingby Sea-Landand Container,if theyare willing, at all locationson the jobsite where notices to employees are cus-tomarily posted.(e)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. Respondent International Longshoremen's andWarehousemen'sUnion,Local 63,Long Beach,California,itsofficers,agents,and representatives,shall1.Cease and desist from filing time-in-lieu claimswith an object of forcing or requiring Sea-Landand/or Container to assign,contrary to the Board'sDecision and Determination of Dispute reported at' The record does not clearly establish which of the Employers madethe time-in-lieu payments. Of course, we intend that reimbursement bemade only to the Employer that actually made the payments.8If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD258 NLRB 412, the work described below to em-ployees represented by Local 13, rather than toemployees represented by Local 692. The workconsists of:The transportation and grounding of contain-ers outside the container yard, and the workincident thereto,the return of such containersto the containeryard,and the work incidentthereto, the temporary staging of containersoutside the container yard, and the work inci-dent thereto,and the return of such containersto the container yard, and the work incidentthereto, at the Long Beach, California, facilityof Sea-Land Service, Inc. (Pacific Division),and at the nearby Pelican Pond area.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Withdraw and cease filing time-in-lieu claimsthat have an object of forcing or requiring Sea-Land and/or Container to assign, contrary to theBoard's Decision and Determination of Dispute re-ported at 258 NLRB 412, the work describedabove to employees representedby Local 13,rather than to employees represented by Local 692.(b)Reimburse Sea-Land, Container, and the Pa-cificMaritime Association for any time-in-lieu pay-ments made to it pursuant to claims filed on Janu-ary 10, 11, and 18,and on March 29, 1983.9(c)Post at its office and meeting halls copiescopies of the attached notice marked "AppendixB."10 Copies of the notice, on forms provided bythe Regional Director for Region 21, after beingsigned by the Respondent'sauthorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(d) Sign and mail sufficient copies of the noticeto the Regional Director for posting by Sea-Landand Container,if they are willing,at all locationson the jobsite where notices to employees are cus-tomarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT file time-in-lieu claims for workperformed by members of General Truck Drivers,ChauffeursandHelpersUnion,LocalNo. 692,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO with an object of forcing or requiringSea-Land Service, Inc. (PacificDivision) (Sea-Land) and/or Container Stevedoring Company,(Container) to assign, contrary to the Board's Deci-sion and Determination of Dispute reported at 258NLRB 412, the work described below to employ-eeswhom we represent rather than to employeesrepresented by the Union described above. Thework consists of:The transportation and grounding of contain-ers outside the container yard, and the workincident thereto,the return of such containersto the container yard, and the work incidentthereto, the temporary staging of containersoutside the containeryard,and the work inci-dent thereto,and the return of such containersto the container yard, and the work incidentthereto, at the Long Beach, California, facilityof Sea-Land Service, Inc. (Pacific Division),and at the nearby Pelican Pond area.WE WILL NOT threaten to engage in a workstoppagewith an object of forcing or requiringSea-Land and/or Container to assign the work de-scribed above to employees whom we representrather than to employees represented by the Uniondescribed above.WE WILLwithdraw and cease filing time-in-lieuclaims that have an object of forcing or requiringSea-Land and/or Container to assign, contrary tothe Board'sDecision and Determination of Dis-pute, thework described above to employeeswhom we represent rather than to employees rep-resented by the Union described above.WE WILL reimburse Sea-Land, Container, andthe PacificMaritime Association for any time-in-lieu payments made to us pursuant to claims that9As we noted above in In.7,we intend that reimbursement be madeonly to the Employer that actually made the payments.10 See fn.8, above. LONGSHOREMANILWU LOCAL13 (SEA-LAND)we filed on January 10,11, and 18, and on March29, 1983.INTERNATIONALLONGSHOREMEN'SANDWAREHOUSEMEN'SUNION,LOCAL 13APPENDIX BNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT file time-in-lieu claimswith anobject of forcing or requiring Sea-Land Service(PacificDivision) (Sea-Land)and/orContainerStevedoring Company(Container)to assign, con-trary to the Board'sDecision and Determination ofDispute reported at 258 NLRB 412,the work de-scribed below to employees represented by Interna-tionalLongshoremen'sandWarehousemen'sUnion,Local 13, rather than to employees repre-sented by GeneralTruckDrivers, Chauffeurs andHelpers Union, Local No. 692,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO.The workconsists of:The transportation and grounding of contain-ers outside the container yard,and the workincident thereto,the return of such containersto the container yard,and the work incidentthereto,the temporary staging of containersoutside the container yard, and the work inci-dent thereto,and the return of such containersto the container yard,and the work incidentthereto,at the Long Beach,California,facilityof Sea-Land Service,Inc. (PacificDivision),and at the nearby Pelican Pond area.WE WILL withdraw and cease filing time-in-lieuclaims which have an object of forcing or requiringSea-Land and/or Container to assign, contrary tothe Board'sDecision and Determination of Dis-pute,the work described above to employees rep-resentedby InternationalLongshoremen's andWarehousemen'sUnion,Local 13,rather than toemployees represented by GeneralTruckDrivers,Chauffeurs,and Helpers Union,LocalNo. 692,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO.WE WILL reimburse Sea-Land,Container, andthe PacificMaritime Association for any time-in-619lieu payments made to us pursuant to claims thatwe filed on January 10, 11, and 18,and on March29, 1983.INTERNATIONALLONGSHOREMEN'SANDWAREHOUSEMEN'SUNION,LOCAL 63Lucy Acevedo, Esq.,for the General Counsel.William H.CarderandRichard Zuckerman,Esqs.(Leon-ard & Carder),of San Francisco,California, for theRespondent.Robert A. Attaway,Esq. (Barlow&Attaway),of Princeton,New Jersey,for the Charging Party.Ann E.Isaac,of Iselin, New Jersey,for Sea-Land Indus-tries, Inc.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV,Administrative Law Judge.Pursuant to notice,a hearing with respect to this matterwas held before me in Los Angeles, California, on May17 and 18,1983.The charge was filed on January 28,1983, by Sea-Land Service, Inc. (Pacific Division) (Sea-Land).Thereafter,on March 14,1983, the Regional DirectorforRegion 21 of the National Labor Relations Board(the Board) issued a complaint and notice of hearing al-leging a violation by International Longshoremen's andWarehousemen'sUnion,Local 13,and InternationalLongshoremen's and Warehousemen'sUnion,Local 63(Respondents)of Section 8(b)(4)(ii)(D) of the NationalLabor Relations Act (the Act).The parties were afforded a full opportunity to beheard,to call,to examine and cross-examine witnesses,and to introduce relevant evidence.Since the close ofthe hearing,briefs have been received from the GeneralCounsel,counsel for Respondent,and counsel for theCharging Party.IOn the entire record,and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1.JURISDICTIONSea-Land is a Delaware corporation engaged in thebusiness of transporting containerized freight,and oper-ates a marine facility in Long Beach, California. Sea-Land annually provides services valued in excess of$50,000 directly to customers who, in turn,annually selland ship goods valued in excess of $50,000 directly tocustomers located outside the State of California. It isadmitted,and I find,that Sea-Land is, and has been at alltimes material,an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and(7) of the Act;an employer within themeaning of Section 8(b)(4)(D) of the Act;and a personengaged in commerce or in an industry affecting com- 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerce within the meaning of Section 8(b)(4)(ii)(D) of theAct.11.THE LABOR ORGANIZATIONSINVOLVEDIt is admitted that the Respondents are, and have beenat all times material,labor organizations within the mean-ing of Section 2(5) of the Act; and that General TruckDrivers,Chauffeurs & Helpers Union, Local No. 692,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Teamsters)is and has been at all times material a labor organizationwithin the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principalissue raised by the pleading is whetherthe Respondents have violated Section8(b)(4)(ii)(D) ofthe Act byunlawfully attempting to cause Sea-Land toassign certainwork to their members rather than tomembers ofanother labororganization, in violation of apriorBoard Decision and Determination of Dispute.B. The FactsThe factsare substantially as set forth in the Board'spriorDecision and Determination of Dispute issued onSeptember 30, 1981,involving the identical parties, andreported at 258 NLRB 412. In that case, the Board madethe following determination at 415:Employees of Sea-Land Service, Inc. (Pacific Di-vision),who are representedbyGeneralTruckDrivers,Chauffeurs & Helpers Union, Local No.692,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, are entitled to perform the work of the trans-portation and grounding of containers outside thecontainer yard,and the work incident thereto, thereturn of such containers to the container yard, andthe work incident thereto, the temporary staging ofcontainers outside the containeryard, and the workincident thereto, and the return of such containersto the container yard,and the work incident there-to, at the Long Beach,California,facilityof Sea-Land Services, Inc. (Pacific Division),and at thenearby Pelican Pond area.Thereafter, on October 14, 1981, Respondent Interna-tionalLongshoremen'sandWarehousemen'sUnion,Local 13, filed a motion for reopening of record and re-consideration of decision, contending that the Boardshould reopen the record to consider relevant provisionsof various contracts,which,as the original decisionnoted,were not admitted into evidence at the hearing.On January 28, 1982, the Board denied the motion aslacking in merit.From the time of the 10(k) award until January 10,1982,Sea-Land extensively continued the aforemen-tioned work at Pelican Pond'utilizingTeamsters mem-'Pelican Pond is the name given to an unenclosed I-acre paved areaacross the street from Sea-Land's marine yardbers,without incident.The work duringthis time includ-ed grounding and staging and also flipping,bundling,and unbundling of chassis(infra).On January10, 1983,Respondents submitted a griev-ance seeking time-in-lieu payments as providedby theircontractwith Container StevedoringCompany, whichsupplies Sea-Land with employees represented by Re-spondents for performing work related to the loadingand unloading of ships at Sea-Land'smarine yard. Thegrievance claim was that Respondents should have beengiven thework thatwas performed at Pelican Pond thatvery day by Teamstersmembersemployed bySea-Land.An immediate arbitration proceeding was held, in whichthe Teamsters were not aparty,and on January 13, 1983,the arbitrator determined the issue in favor of the Re-spondents.Despite this arbitrator's award,and a prior ar-bitration award,2Sea-Landcontinued to use Teamstersemployeesto performwhatever work was required atPelican Pond.GeneBorg,amanagerforContainerStevedoringCompany,testified that on January24, 1983,he receiveda call from Richard Lomelli,a relief business agent withLocal 13.Lomelli stated he was calling to investigate arumor that Sea-Land was doing work in Pelican Pond.Borg said he would investigate and call back.Thereafter,BorgcalledLomelliand indicated that the "top han-dler," a large piece of equipment that lifts containersfrom the top fourcorners,3 had been usedby Teamstersemployees at PelicanPond. Lomelli said, "Lou [LouisLoveridge,presidentof Local 13] toldme to go down tothe Sea-Land facility, and if theTeamsters were usingthe top handler in the Pelican Pond,to walk the gang ifthey'reworking a ship."Borg's testimony stands unre-butted in the record.As a result, to avoid a workstoppage that would inter-rupt the schedules of the sea-going vessels Sea-Land hasdiscontinuedusingPelicanPond.Respondents haveclaimed time-in-lieu paymentsfor all work performed bythe Teamsters at Pelican Pond on January 10, 11, and 18and March 29, when Sea-Land removedthe remainingempty grounded containers,and time-in-lieu claims in theamountof about $4300 havebeen paid.Louis W. Riosis secretary-treasurerof Local 13. Riostestified that regarding the current dispute theofficers ofRespondentwereinstructedby officersof the Interna-tionalUnionto follow theBoard's Section 10(k) ruling,but toalso follow the contractual grievance procedureand continueto filetime-in-lieu claims because the workin dispute is work belonging to Respondents. Rios testi-fied that it is Local 13's positionthatit is entitled to per-form the workof the transportation and grounding ofcontainers outside the container yard at the PelicanPond;the temporary staging of containers at PelicanPond and theworkincident thereto;and the return of2As noted in the Board's Decision and Determination of Dispute, inan earlier 1980 arbitration proceeding in which the Teamsters were not aparty,the work at Pelican Pond was awarded to Respondentsa The record shows that Teamsters members performed the same workatPelican Pond with the top handlers as they had performed with fork-lifts,but that the characteristics of the top handler enable the variousfunctions to be performed more safely and efficiently LONGSHOREMAN ILWU LOCAL 13 (SEA-LAND)such containers from the Pelican Pond to the marineyard and the work incident thereto.In summary, Riosadmitted that the Union is continuing to claim all thework that was the subject of the 10(k) hearing.Respondents take the position that the more recentwork performed by Teamsters at Pelican Pond in Janu-ary 1983 was not work specifically covered by the 10(k)award.Rather,the work included not only grounding orstaging,but also flipping of containers,and bundling andunbundling of chassis.As noted in the prior Board deci-sion,"grounding"isdefined as the removal of the con-tainer from the chassis and setting it on the ground;"staging"is the parking of the chassis and container as asingle unit."Flipping"is the removal of a container froma chassis and substituting another chassis;"bundling" isthe stacking of chassis on top of each other for the pur-pose of transporting them elsewhere or simply to con-serve space;"unbundling"is the removal of the stackedchassis as they are needed.The record shows that all thework,when performed in the marine yard,was typicallyperformed by members of Respondents with whateveravailable equipment could get the job done. Similar workoutside the marine yard has typically been performed bymembers of the Teamsters with whatever availableequipment was necesary to perform the work.Moreover,it is crystal clear that the flipping,bundling,and unbun-dling of chassis at Pelican Pond is work incident to thetransportationof containers. Thisis true simply becauseit is necessary to have chassis available to move the con-tainers, and sometimes the containers need to be flippedfrom one chassis to another in the event that a particularchassis, for various reasons, may not be appropriate.C. Analysisand ConclusionsRespondentLocal 13 fullyparticipated in the afore-mentioned 10(k) proceeding and is bound by the awardnotwithstanding it was not the charged party therein.National Assn. of Broadcast Employees (NABET),230NLRB 75 (1977). In theinstant matter,the record showsthat the positionof bothRespondents are identical.Moreover, they must necessarily work together at Sea-Land's marine yard, Local 13 membersperforming long-shoremen'swork and Local 63members performing therelated clerks work inconnection therewith.Therefore, Ifind that Local 63 is properly a party here,and is alsobound by theaforementioned award.See Detroit BuildingTrades Council (Chatham Supermarkets),259 NLRB 970(1982).It isclear,and I find,that Lomellispecificallythreat-ened Borgwith a workstoppageif the Teamsters wereusing thetop handler to perform work at thePelicanPond.The fact thatLomelli singled out the top handlerdoes not diminish the clear record evidence that Re-spondent's threat was calculated to securetheworkawarded tothe Teamsters,as the top handler is merely apiece of equipment that was substitutedfor forklifts, toperform the identical work the Board determined prop-erly belonged to theTeamsters.Respondents contend that the time-in-lieu claims arenot violativeof the 10(k) award.InNationalAssn. ofBroadcast Employees,255 NLRB 372 (1981),the Boardstated at 374:621[W]hen,as here,a respondent pursues its legal rem-edies for an arguably meritorious claim under aproperly negotiated collective-bargaining agreementand the record fails to disclose extrinsic evidence ofthreats, restraint,or coercion of the employer, weare unable to conclude that it has done more thanits status as employee representative authorizes.In the instant case,however,Respondents'time-in-lieuclaims cannot be viewed in isolation,but must be per-ceived as related to the Lomelli's threat,thus providingextrinsic evidence of the Respondents'unlawful intent infiling the time-in-lieu claims.Further,contrary to the cases cited by Respondents,the instant factual situation is not one that may be char-acterizedon "workpreservation."In dismissing a 10(k)notice ofhearing becausethe controversylegitimately in-volved work preservation rather than a jurisdictional dis-pute,the Board stated inSeattle Building&Trades Coun-cil (Seattle Olympic Hotel),204 NLRB 1126, 1127 (1973),cited byRespondent:Before the Board may proceed to a determinationof dispute under Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believethat Section 8(b)(4)(D)of the Act has been violated.On the record before us,we are not satisfied thatany such violation has occurred in this case.The present dispute is in significant respects simi-lar to those cases in which the Board has found thata union was attempting to protect and preservework which had traditionally been performed by itsmembers and that such disputes are not the type ofcontroversy Congress intended the Board to resolvepursuant to Section 8(b)(4)(D) and Section 10(k) ofthe Act.Further,the record herein fails to establishcompeting claims between classes of employees orany dispute over the assignment of particular work.Our conclusion is that Respondent picketed for alawful objective,i.e., to regain work for four em-ployee craftsmen who were members of the craftswhich had traditionally performed the work forOlympic formany years along with Olympic'smaintenance staff.Accordingly,we find that no ju-risdictionaldispute exists and we shall thereforequash the notice of hearing.In the instant case the work that Respondents alleged-ly are attempting to "preserve"is the very work, andwork incidental thereto as found which has been deter-mined by the Board to belong to the Teamsters,follow-ing a threat by the Teamsters, as noted by the Board'sdecision, in the event the work was given to Respond-ents.Such work,outside the marine yard,has never beenperformed by Respondents'members but has alwaysbeen performed by members of the Teamsters at variouslocations,even prior to Sea-Land's acquisition of PelicanPond.The competing claims and disputes by the twolabor organizations over the assignment of the work arecrystal clear.Thus, I find Respondents' work-preserva-tion claim to be without merit,as the dispute is singular-ly jurisdictionalin nature. 622DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing,I find that the Respond-ents have failed to comply with the Board'sDecisionand Determination of Dispute,and by threats and thefilingof time-in-lieuclaims,have violated Section8(b)(4)(iiXD)of the Act, as alleged.CONCLUSIONS OF LAW1.Respondents InternationalLongshoremen's andWarehousemen'sUnion,Local 13 andInternationalLongshoremen's and Warehousemen'sUnion,Local 63are Labororganizationswithin the meaning of Section2(5) of the Act.2.Sea-Land Service,Inc. (Pacific Division)isan em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.3.Respondents have engaged in unfair labor practicesproscribedby Section8(b)(4)(ii)(D) of the Act by failingand refusing to honor and comply with the Board's De-cision and Determination of Dispute reported in 258NLRB 412 bythreatening a work stoppageto force orrequire Sea-Land ServiceInc. (Pacific Division),and/orContainer StevedoringCompany,to assign particularwork to its members, and by filing"time-in-lieu"claimsfor work performedby membersof the Teamsters, withan object of forcing or requiring Sea-Land Service, Inc.(PacificDivision),and/or Container Stevedoring Com-pany,to assign thework described below to employeesrepresented by Respondents rather than to employeesrepresentedby the Teamsters.The workconsists of:The transportationand grounding of containers out-side the containeryard,and the work incidentthereto,the return of such containersto the con-tainer yard,and work incident thereto, the tempo-rary staging of containers outside the containeryard, and the workincidentthereto,and the returnof such containers to the containeryard,and thework incident thereto,at the LongBeach,Califor-nia facility of Sea-Land Services,Inc. (Pacific Divi-sion),and at thenearbyPelican Pond area.4.The aforesaidunfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent have engaged in unfairlabor practices proscribed by Section 8(b)(4)(ii)(D) of theAct, Ishall recommendthat theycease and desist there-from and take certain affirmative action designed to ef-fectuate the purposesof the Act.[Recommended Order omitted from publication.]